United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1746
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
David Brian Bern,                       * Northern District of Iowa.
                                        *
             Appellant.                 *       [UNPUBLISHED]
                                   ___________

                             Submitted: March 19, 2007
                                Filed: March 20, 2007
                                 ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      David Bern appeals his sentence of 300 months in prison, a variance below the
advisory Guidelines range of 360 months to life, imposed by the district court1
following a remand for resentencing pursuant to United States v. Booker, 543 U.S.
220 (2005), see United States v. Bern, 156 Fed. Appx. 861 (8th Cir. 2005)
(unpublished per curiam). For reversal, Bern argues that recent Supreme Court
decisions warrant re-examination of whether the preponderance-of-the-evidence
standard of proof is sufficient for purposes of sentencing enhancements. We disagree.

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
See United States v. Pirani, 406 F.3d 543, 551 n.4 (8th Cir.) (en banc) (Booker does
not require sentencing judges to find sentence-enhancing facts beyond reasonable
doubt), cert. denied, 126 S. Ct. 266 (2005).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                        -2-